CORDIA CORPORATION

Cordia Corp. “CORG” Announces Appointment of Kevin Griffo as President & Chief
Operating Officer

Orlando, Florida – September 13, 2005 – Cordia Corporation (OTCBB: CORG - News),
a communications services provider, announced today the appointment of Kevin
Griffo to serve as Cordia’s President and Chief Operating Officer.




Mr. Griffo has over 23-years experience in the telecommunications industry.  He
will oversee the expansion of the domestic consumer and business class phone
service, as well as the direct sales effort related to the current international
Voice Over Internet Protocol rollout.  He comes to Cordia from Talk America
Holdings, Inc.  (NASDAQ: TALK), which offers local and long distance phone
services, as well as Internet access services to residential and small business
customers in the United States.  Mr. Griffo was an Executive Vice President of
Local Service, Sales, and Direct Sales during his tenure with TALK.  Mr. Griffo
also served as President and Chief Operations Officer of Access One
Communications for two years, prior to the Company being acquired by TALK.




Kevin Griffo, President of Cordia Corporation stated, "I am eager to join the
management team of Cordia.  The Company continues to show tremendous growth and
profits as they cultivate and develop their core business while planning for the
future of telecommunications via their VoIP platform.  The foresight of the
Company’s investments in a Web based infrastructure and in VoIP technology
should make us a long-term performer in the industry and position the Company
for solid growth."




Joel Dupre, CEO of Cordia Corporation commented, “[t]he hiring of an industry
veteran such as Kevin is a key addition to our executive management team and
provides the necessary management depth to help us sustain our growth in
revenues and  build upon the earnings we have established during the past six
months.  This addition comes in the wake of the Board’s appointment of Patrick
Freeman to serve as the Company’s new Chief Technology Officer and affords the
Company with the opportunity to benefit from Mr. Freeman’s extensive development
and systems background. Patrick has done an extraordinary job serving as
President and COO.  Going forward he will focus 100% of his efforts on our
systems and VoIP development.  We believe that the Company’s global VoIP
opportunities are so large that they require Patrick’s undivided attention. We
believe that VoIP will revolutionize and redefine communications and we plan on
being a leader in that revolution.”




About Cordia Corporation




Cordia Corporation develops and provides industry specific applications,
solutions and services. Cordia's primary operations are currently concentrated
in the telecommunications industry through its operating subsidiary, Cordia
Communications Corp. In addition to end-user services, Cordia develops and
provides an integrated Web services platform that enables competitive local,
long distance and Internet service providers to rapidly introduce and
effectively manage integrated offerings of local and long distance services.




This release contains forward-looking statements that involve risks and
uncertainties. Cordia's actual results may differ materially from the results
discussed in the forward-looking statements. Factors that might cause such a
difference include, among others, availability of management; availability,
terms, and deployment of capital; Cordia's ability to successfully market its
services to current and new customers, generate customer demand for its product
and services in the geographical areas in which Cordia can operate, access new
markets, all in a timely manner, at reasonable cost and on satisfactory terms
and conditions, as well as regulatory, legislative and judicial developments
that could cause actual results to vary in such forward-looking statements.










Contact:




     Cordia Corp

     Kevin Griffo, 866-777-7777

     kgriffo@cordiacorp.com




Or




     Investors:

     Alliance Advisors, LLC

     Alan Sheinwald, 914-244-0062

     asheinwald@allianceadvisors.net





